KAREN R. BAKER, Justice, dissenting. The State appeals from the circuit court’s order finding probable cause for issuance of the search warrant; but, suppressing the evidence due to failure to comply with the nighttime-search requisites in Rule 13.2(c). In addition, the order found “that a reasonably well trained law enforcement officer had no ‘good faith’ basis to believe that a nighttime search warrant was valid when the warrant affidavit presented no facts regarding any of the subsection (c) factors even if a judge issued a nighttime search warrant.” The majority finds that the circuit court erred in finding the officers did not act in “good faith.” Because this is not a proper State appeal, I dissent. An appeal by a criminal defendant is a matter of right, whereas an appeal by the State is granted solely pursuant to Rule 3 of the Arkansas Rules of Appellate Procedure-Criminal. E.g., State v. Guthrie, 341 Ark. 624, 19 S.W.3d 10 (2000). This court only takes State appeals that are narrow in scope, involve the interpretation of the law, and not merely to show that the trial judge erred. E.g., State v. Mancia-Sandoval, 2010 Ark. 134, 361 S.W.3d 835. Also, a proper State appeal is one that presents an issue of interpretation of the criminal law that 117would have widespread ramifications or establish important precedent. See, e.g., State v. Moreno, 371 Ark. 336, 265 S.W.3d 751 (2007). If a decision on the merits of the State’s appeal would not be important to the correct and uniform administration of the criminal law, we will dismiss the State’s appeal. See, e.g., State v. Short, 2009 Ark. 630, 361 S.W.3d 257; see also Ark. R.App. P.-Crim. 3(d). The correct and uniform administration of justice is at issue when the question presented is solely a question of law independent of the facts in the case appealed. E.g., State v. S.G., 373 Ark. 364, 284 S.W.3d 62 (2008). An appeal that turns on facts unique to the case or involves a mixed question of law and fact does not involve the correct and uniform administration of the criminal law, and is not a proper appeal. E.g., Short, supra. Moreover, where an appeal involves the circuit court’s application of the law rather than its interpretation, the appeal is not one that is important to the correct and uniform administration of the criminal law. Id. The State attempts to frame the issue as one involving the interpretation of Arkansas Rule of Criminal Procedure 13.2(c)(iii), which permits a nighttime search warrant when “the warrant can only be safely or successfully executed at nighttime under circumstances the occurrence of which is difficult to predict with accuracy.” The State asserts that the circuit court erred in its interpretation of subsection (e)(iii) because, while case law has applied the concern for safety to that of the executing officers, the rule does not so limit its application. Contrary to the State’s assertion, the basis of the circuit court’s ruling was a factual determination that there was no evidence to support that there was a threat to the safety of the children and that the officers, in fact, did not have that belief. The written order states that “the affidavit in support of a nighttime search warrant did not set out facts showing | ^reasonable cause to believe that any circumstance existed which justified a nighttime search.” Hence, the court’s decision was premised on the facts of this case. In State v. Nichols, 364 Ark. 1, 216 S.W.3d 114 (2005), we refused jurisdiction over a State appeal when the underlying issue was whether exigent circumstances compelled a warrantless entry into the ap-pellees’ home after an officer looked into a window and observed a meth lab in operation saying, “[Wjhere the trial court acts within its discretion after making an evi-dentiary decision based on the facts on hand or even a mixed question of law and fact, this court will not accept an appeal ” under Rule 3. Id. at 5, 216 S.W.3d at 117. (Emphasis added.) Just as in Nichols, the resolution of this case turns on the facts unique to the case, and we should not accept the appeal. The majority clearly agrees that this case does not turn on. the circuit court’s interpretation of Arkansas Rule of Criminal Procedure 13.2(c)(iii), since they decide the case on the State’s second argument concerning the good-faith exception to the exclusionary rule announced in United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1993). The circuit court found that the officers were not entitled to the good-faith exception. An evaluation of the good-faith exception necessarily involves mixed questions of law and fact. State v. Hart, 329 Ark. 582, 952 S.W.2d 138 (1997). Because the circuit court’s decision on the good-faith exception required it to review unique circumstances and decide mixed questions of law and fact, the correct and uniform administration of justice is not at issue. Because this is not a proper State appeal and the majority’s opinion answers no questions concerning the uniform administration of justice, I would dismiss the appeal. HANNAH, C.J., and BROWN, J., join.